 Case 2:20-mj-03535-DUTY Document 6 Filed 07/28/20 Page 1 of 2 Page ID #:14




                                                                  ~JUL 2 ~_' 2020

                                                            CENTRAL DISTRI   F CALIFOpU
                                                                                      7IY
                                                            BY




                        UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,                     NO. 2:20-MJ-03535-DUTY-1
                     Plaintiff,
                                              ORDER OF DETENTION AFTER
                                              HEARING
THOMAS JACKSON,
                                             [Fed.R.Crim.P. 32.1(a)(6);
                     Defendant.              18 U.S.C. 3143(a)]




      The defendant having been arrested in the Central District of California pursuant to a
warrant issued by the United States District Court for the Northern District of California for
alleged violation of the terms and conditions of the defendant's supervised release; and
      The Court having conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
      The Court finds that:
\\
\\
\\




                                               1
 Case 2:20-mj-03535-DUTY Document 6 Filed 07/28/20 Page 2 of 2 Page ID #:15




A.   (X)     The defendant has not met the defendant's burden of establishing by clear and
convincing evidence that the defendant is not likely to flee if released under 18 U.S.C. §
3142(b) or (c). This finding is based on the defendant's failure to proffer sufficient evidence
to meet the defendant's burden on this issue.
      and
B.   (X)     The defendant has not met the defendant's burden of establishing by clear and
convincing evidence that the defendant is not likely to pose a danger to the safety of any
other person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
based on the defendant's failure to proffer sufficient evidence to meet the defendant's burden
on this issue, criminal history, and history of substance abuse.


      IT THEREFORE IS ORDERED that the defendant be detained pending the further
revocation proceedings.


DATED: July 28, 2020



                                                               ~•
                                                          KAREN L.       ~GENSON
                                                    UNITED STATES        GISTRATE JUDGE




                                                2
